PER CURIAM.
We affirm the judgment but vacate the sentence imposed because a general sentence is impermissible. Worth v. State, 380 So.2d 553 (Fla.2d DCA 1980). On remand it should be noted that the two year probation was a proper sentence for the charge of possession of cocaine but not as to the charges of possession of marijuana and possession of drug paraphernalia as these each carry a maximum sentence of one year. See §§ 893.13(l)(f), 893.13(3)(a)4, and 893.-13(3)(b). We remand and direct the trial court to impose a separate sentence for each offense.
HOBSON, Acting C. J., and DANAHY and CAMPBELL, JJ., concur.